Callahan, J. (dissenting).
I cannot concur that “There is not a shred of evidence that Briggs’ efforts amounted to any more than directing Stoltzfus’ attention to the property and showing him part of the farm.” Briggs is no mere bystander in this transaction. It is undisputed that it was he, in his capacity as a licensed real estate broker, who located and showed the property to the *780ultimate purchaser. The record reveals sufficient evidence to support a finding that plaintiff brought the parties together on the sale of defendants’ farm. There is evidence that the defendants never required plaintiff to procure a buyer at a specified price or specified terms. Therefore, procurement of a ready, willing, and able buyer was all that was required of plaintiff and all plaintiff could do. “[A]ll a broker need do to establish a prima facie case is introduce evidence tending to show the existence of a commission agreement and that he has procured a ready, willing and able purchaser at the price and terms of the seller. These are all questions of fact and as such must be resolved by the jury” (Lane — Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 44; Gallinger Real Estate v Mufale Dev. Corp., 53 AD2d 1014,1015), as is the question of whether the broker was the procuring cause of the sale (Smyczynski v Goeseke, 88 AD2d 765). A finding that a broker’s efforts were the procuring cause of a sale, especially where that finding is based upon conflicting testimony, should not be disturbed unless unsupported by any fair interpretation of the evidence (see Gallinger Real Estate v Mufale Dev. Corp., supra). Reviewing the proof in the light most favorable to plaintiff (Colegrove v City of Corning, 54 AD2d 1093), we should affirm the judgment. (Appeal from judgment of Supreme Court, Yates County, Dugan, J. — real estate broker’s commissions.) Present — Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ.